id office uilc cca_2010120811320215 ------------------ number release date from -------------------- sent wednesday december am to ---------------- cc subject advance bonus issue hi ------- i haven't encountered the issue before i don't know whether the arrangement is common in the industry but i suspect it is i think the issue is whether the advances in anticipation of future bonuses were bona_fide loans the rev ruls attached are the relevant authority not the material cited in the tam and the write-up which seem inapposite it would be relevant what happens if an employee terminates before the loan is repaid and how the arrangement is documented and what actually occurs in practice we could discuss factual development with you and the agent attachments rev_rul rev_rul
